IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Korey Marshal,                                   :
                               Petitioner        :
                                                 :
                        v.                       :
                                                 :
Pennsylvania Board of Probation                  :
and Parole,                                      :   No. 894 C.D. 2015
                        Respondent               :   Submitted: February 12, 2016


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                          FILED: June 14, 2016

                Korey Marshal (Marshal), an inmate incarcerated at the State
Correctional Institution at Graterford (SCI-Graterford), petitions this Court for review
of the Pennsylvania Board of Probation and Parole’s (Board) April 24, 2015 order
upholding Marshal’s maximum sentence release date recalculation. The issues before
this Court are:1 (1) whether the Board abused its discretion by failing to determine
whether Marshal was entitled to credit for time he spent at liberty on parole; and (2)

       1
           In Marshal’s Statement of Questions Involved, he presents the following question:

                Whether the [] Board’s orders . . . recommitting [him] as a convicted
                parole violator to serve the unexpired term of one year [and] six
                days[,] and extending his maximum date to December 11, 2015, and
                deny[ing] his request for administrative relief, with regard to his
                request for proper crediting to him the time he has spent incarcerated
                and at liberty on parole [sic].
Marshal Br. at 8. However, because Marshal’s Argument was more clearly divided into two
sections in his brief entitled, “Failure to Exercise Discretion” and “Illegal [E]xtension of Maximum
[D]ate,” we will address the issues accordingly. Marshal Br. at 12, 18.
whether the Board erred by extending Marshal’s judicially-imposed sentence. After
review, we affirm.
              On July 11, 2011, Marshal was paroled from a 1½ to 4-year sentence for
the manufacture, sale, delivery or possession with the intent to deliver controlled
substances. At that time, his maximum sentence release date was September 17,
2012. On May 30, 2012, the Philadelphia Police Department arrested and charged
Marshal for drug and firearms violations, and the Philadelphia County Common Pleas
Court (Philadelphia County) detained Marshal in lieu of monetary bail. The Board
lodged a detainer against Marshal on May 31, 2012. Philadelphia County released
Marshal on ROR (released on his own recognizance) bail on July 19, 2012, and he
was returned to SCI-Graterford on July 25, 2012 based on the Board’s detainer. On
September 18, 2012, due to the expiration of Marshal’s original sentence, the Board
lifted its detainer. Marshal had served 61 days of his original sentence between July
19 and September 18, 2012. On September 19, 2012, Philadelphia County vacated
Marshal’s ROR bail and again detained Marshal in lieu of monetary bail.                     On
February 3, 2014, Philadelphia County released Marshal on unsecured bail to house
arrest.
              On August 4, 2014, Marshal pled guilty to firearms possession violations
and was sentenced to 3 to 6 years’ imprisonment. On August 13, 2014, the Board re-
lodged its detainer, and Marshal was returned to SCI-Graterford the same day. On
October 22, 2014, Marshal waived his right to counsel, a preliminary hearing, a panel
hearing and a revocation hearing, and admitted that he was convicted of new criminal
charges while on parole.        On December 3, 2014, the Board voted to recommit
Marshal as a convicted parole violator and to deny him street time 2 credit. On
January 20, 2015, the Board issued an order recommitting Marshal as a convicted

          2
         “‘Street time’ is a term for the period of time a parolee spends at liberty on parole.”
Dorsey v. Pa. Bd. of Prob. & Parole, 854 A.2d 994, 996 n.3 (Pa. Cmwlth. 2004).
                                               2
parole violator to serve his previously-unexpired 1 year and 6 days of backtime, and
recalculating Marshal’s maximum sentence release date as December 11, 2015.
              On February 20, 2015, the Board received Marshal’s pro se
administrative appeal, in which he claimed, inter alia, that the Board was not
authorized to change the maximum date of his judicially-imposed sentence. By
response mailed April 24, 2015, the Board concluded, in pertinent part:

              [B]ecause there was sufficient evidence to revoke your
              parole, the Board had discretion to continue you on parole
              or recommit you to a state correctional institution. [Section
              6138 of the Prisons and Parole Code (Parole Code),] 61
              Pa.C.S. § 6138. Therefore, the Board finds no merit in your
              claim that you did not receive adequate due process.
              ....
              Furthermore, because the offense occurred while you were
              on parole, was punishable by imprisonment and resulted in
              convictions in a court of record, the Board had discretion to
              recommit you as convicted parole violator. 61 Pa.C.S. §
              6138(a)(1). The fact that the Board chose to recommit you
              to a state correctional institution in this instance, as opposed
              to continuing you on parole, is not grounds for relief
              because that decision is a matter of discretion. Moreover,
              since the Board chose to recommit you as a convicted
              parole violator, your original sentence had to be
              recalculated to reflect that you received no credit for the
              period you were at liberty on parole. 61 Pa.C.S. §
              6138(a)(2). As such, the Board acted within its authority by
              recommitting you as a convicted parole violat[or] and
              recalculating your maximum sentence date to reflect that
              you received no credit for the time you were at liberty on
              parole.

Certified Record (C.R.) at 89-90. Marshal appealed to this Court.3


       3
        “Our scope of review is limited to determining whether constitutional rights were violated,
whether the adjudication was in accordance with the law, and whether necessary findings were
supported by substantial evidence.” Pittman v. Pa. Bd. of Prob. & Parole, 131 A.3d 604, 607 n.5
(Pa. Cmwlth. 2016), appeal granted, 90 MAL 2016 (Pa. May 23, 2016).
                                                3
            Marshal first argues that the Board erred by “fail[ing] to examine
whether he would be eligible for time at liberty on parole pursuant to [Section
6138(a)(2.1) of the Parole Code,] 61 Pa.C.S. § 6138(a)(2.1)[.]” Marshal Br. at 12.
Specifically, citing Gillespie v. Department of Transportation, Bureau of Driver
Licensing, 886 A.2d 317 (Pa. Cmwlth. 2005), Marshal contends that the Board’s
failure to make a determination regarding whether he was entitled to street time credit
was an abuse of discretion.
            Section 6138(a) of the Parole Code states, in relevant part:

            Convicted violators.--
            (1) A parolee under the jurisdiction of the [B]oard released
            from a correctional facility who, during the period of parole
            or while delinquent on parole, commits a crime punishable
            by imprisonment, for which the parolee is convicted or
            found guilty by a judge or jury or to which the parolee
            pleads guilty or nolo contendere at any time thereafter in a
            court of record, may at the discretion of the [B]oard be
            recommitted as a parole violator.
            (2) If the parolee’s recommitment is so ordered, the
            parolee shall be reentered to serve the remainder of the
            term which the parolee would have been compelled to
            serve had the parole not been granted and, except as
            provided under paragraph (2.1), shall be given no credit
            for the time at liberty on parole.
            (2.1) The [B]oard may, in its discretion, award credit to
            a parolee recommitted under paragraph (2) for the time
            spent at liberty on parole, unless any of the following
            apply:
                (i) The crime committed during the period of parole
                or while delinquent on parole is a crime of violence
                as defined in 42 Pa.C.S. § 9714(g) (relating to
                sentences for second and subsequent offenses) or a
                crime requiring registration under 42 Pa.C.S. Ch. 97
                Subch. H (relating to registration of sexual
                offenders).


                                          4
                 (ii) The parolee was recommitted under [S]ection
                 6143 [of the Parole Code] (relating to early parole
                 of inmates subject to Federal removal order).

61 Pa.C.S. § 6138(a) (text emphasis added).

             Hence, the Board’s exercise of discretion under [S]ection
             6138(a) of the Parole Code is two-fold. First, the Board
             must determine whether to recommit a parole violator.
             Second, when recommitment is so ordered, the parolee shall
             be reentered to serve the remainder of the term, but the
             Board may, in its discretion, award the parolee credit.

Pittman v. Pa. Bd. of Prob. & Parole, 131 A.3d 604, 609 (Pa. Cmwlth. 2016), appeal
granted, 90 MAL 2016 (Pa. May 23, 2016).
             This Court has expressly held that where the Board has been presented
with the choice to award a parolee street time credit, the Board exercises its discretion
by checking the “no” box on the hearing report. Pittman. The Court reasoned:

             Based upon its plain language, there are no statutory
             standards in [S]ection 6138(a)(2.1) of the Parole Code that
             define or curtail how, when, or in what manner discretion
             should or must be exercised. It is well-settled that this
             Court cannot supply such guideposts as a matter of judicial
             construction. Commonwealth v. Rieck Inv[.] Corp., . . . 213
A.2d 277, 282 ([Pa.] 1965) (‘[I]t is not for the courts to add,
             by interpretation, to a statute, a requirement which the
             legislature did not see fit to include.’). Ultimately, the
             absence of statutory standards [] supports the conclusion
             that the Board’s checking of ‘no’ on the hearing report
             demonstrates that the Board fully exercised the discretion
             that the legislature afforded to it under [S]ection 6138 of the
             Parole Code. Therefore, [the] argument that the Board
             failed to exercise discretion is refuted by the record and the
             statutory language and scheme contained in [S]ection 6138
             of the Parole Code.

Pittman, 131 A.3d at 611 (footnote omitted). Here, by checking the “no” box on
Marshal’s hearing report, the Board clearly exercised its discretion and determined
that Marshal was not entitled to credit for his street time. See C.R. at 58. Moreover,


                                           5
in its April 24, 2015 response to Marshal’s administrative appeal, the Board clearly
delineated the reasons for its action, thereby further evidencing that it exercised its
discretion. Accordingly, the Board did not abuse its discretion.
            Moreover, as in Pittman, we here hold that Marshal’s reliance on
Gillespie is misplaced. The Pittman Court explained:

            [In Gillespie], we concluded that the trial court failed to
            exercise discretion when ruling on the [Department of
            Transportation’s (Department)] request for a continuance.
            We initially reiterated that judicial discretion ‘broadly
            defined, is the option which a judge may exercise either to
            do or not to do that which is proposed to him.’ [Id.] at 319
            (citation omitted). After noting the trial court’s ‘[b]lind
            adherence to an established policy,’ this Court determined
            that the trial court ‘did not exercise its discretion at all.’ Id.
            at 319–20. . . .
            ....
            Unlike the trial court in Gillespie, the Board here did not
            ‘punt’ away its duty to exercise discretion in rendering its
            decision. Instead, the Board was presented with a choice
            and affirmatively chose to deny Pittman credit. In
            completing the hearing report, the Board exercised
            discretion in deciding ‘either to do or not do that which is
            proposed to [it],’ id. at 319, under [S]ection 6138(a)(2.1) of
            the Parole Code. Notably, Pennsylvania law presumes that
            the Board acted lawfully and utilized its discretion in good
            faith, see Office of Governor v. Donahue, . . . 98 A.3d 1223,
            1239 ([Pa.] 2014), and Pittman does not contend otherwise.
            Therefore, because the record establishes that the Board
            exercised discretion, Gillespie is clearly distinguishable on
            its facts.
Pittman, 131 A.3d at 611-12.
            Next, Marshal contends that the Board erred by extending his maximum
sentence release date from September 17, 2012 to December 11, 2015. Specifically,




                                            6
Marshal avers that the Board unconstitutionally extended the maximum term of his
judicially-imposed sentence.4
               We recognize “[t]he Board can only require that a parolee serve the
remaining balance of his unexpired term since the Board does not have the power to
alter a judicially-imposed sentence.” Yates v. Pa. Bd. of Prob. & Parole, 48 A.3d
496, 502 (Pa. Cmwlth. 2012) (quoting Savage v. Pa. Bd. of Prob. & Parole, 761 A.2d
643, 645 (Pa. Cmwlth. 2000)). However, “when a parolee is recommitted due to
criminal conviction, his maximum sentence date may be extended to account for all
street[]time, regardless of good or delinquent standing.” Richards v. Pa. Bd. of Prob.
& Parole, 20 A.3d 596, 599 (Pa. Cmwlth. 2011). The Pennsylvania Supreme Court
has specifically held that the Board’s authority to extend maximum term expiration
dates under such circumstances does not usurp the courts’ sentencing functions, or




       4
          Marshal states in his Summary of Argument that “any contractual relationship that might
be deemed as having captured his consent to allow for . . . the Board [to extend his sentence] must
be considered as illegal and therefore unenforceable.” Marshal Br. at 11. He also stated as part of
his maximum term extension argument that “to the extent that he can be faulted for agreeing to any
condition that would allow for the maximum term of his sentence to be extended, he was forced to
enter into an illegal contract[,] and that any contract that purports to authorize an illegal act is
unenforceable.” Marshal Br. at 18-19. However, Marshal did not include the illegal contract issue
in his petition for review or in his Statement of Questions Involved, nor did he develop it in his
brief.
        The 2014 amendments to Pennsylvania Rules of Appellate Procedure (Pa.R.A.P.) 1513(d)
preclude a finding of issue waiver if the Court, based upon the certified record, is able “to address
an issue not within the issues stated in the petition for review[,] but included in the statement of
questions involved and argued in a brief.” Pa.R.A.P. 1513, Official Note (2014) (emphasis
added). The amendments did not change “Pa.R.A.P. 2116’s requirement that ‘[n]o question will be
considered unless it is stated in the statement of questions involved [in appellant’s brief] or is fairly
suggested thereby.’” Id.; see also Winchilla v. Workers’ Comp. Appeal Bd. (Nexstar Broad.), 126
A.3d 364, 368 n.6 (Pa. Cmwlth. 2015). Moreover, issues not properly developed in the appellant’s
brief are waived. See Aveline v. Pa. Bd. of Prob. & Parole, 729 A.2d 1254 (Pa. Cmwlth. 1999).
Accordingly, because Marshal did not include the illegal contract issue in his petition for review or
in his Statement of Questions Involved, and he did not develop it in his brief, it is waived.
                                                   7
violate a parolee’s due process rights.5 Gaito v. Pa. Bd. of Prob. & Parole, 412 A.2d
568 (Pa. 1980).6
              When Marshal was paroled on July 11, 2011, he had 434 days remaining
to be served on his original sentence. While on parole, Marshal committed a crime
for which he pled guilty. He was credited 61 days on his original sentence for the
time spent under the Board’s detainer between July 19 and September 18, 2012,
which left 373 days (1 year and 6 days) to serve on his original sentence. On
December 3, 2014, when the Board revoked Marshal’s parole and recommitted him


       5
         The fact that Marshal’s original sentence had expired on September 17, 2012 does not alter
the Board’s authority to recommit Marshal and extend his maximum sentence release date. As this
Court recently reiterated:

              It is well settled law that the Board retains jurisdiction to recommit an
              individual as a parole violator after the expiration of the maximum
              term, so long as the crimes that lead to the conviction occurred while
              the individual is on parole. . . . The fact that [the parolee] did not
              enter his plea until . . . after the expiration of the original term . . . is
              irrelevant.
Price v. Pa. Bd. of Prob. & Parole, 117 A.3d 362, 367-68 (Pa. Cmwlth. 2015) (quoting Miskovitch
v. Pa. Bd. of Prob. & Parole, 77 A.3d 66, 73-74 (Pa. Cmwlth. 2013)).
        6
          The Parole Code was consolidated and became effective on October 13, 2009. Gaito was
based upon Section 21.1 of what was commonly known as the Parole Act, Act of August 6, 1941,
P.L. 861, as amended, added by Section 5 of the Act of August 24, 1951, P.L. 1401, formerly 61
P.S. § 331.21a(a), repealed by the Act of August 11, 2009, P.L. 147. Section 21.1(a) of the Parole
Act similarly stated:

              Any parolee under the jurisdiction of the [Board] released from any
              penal institution of the Commonwealth who, during the period of
              parole or while delinquent on parole, commits any crime punishable
              by imprisonment, for which . . . he pleads guilty . . . in a court of
              record, may, at the discretion of the [B]oard, be recommitted as a
              parole violator. If his recommitment is so ordered, he shall be
              reentered to serve the remainder of the term which said parolee
              would have been compelled to serve had he not been paroled, and
              he shall be given no credit for the time at liberty on parole . . . .

(Emphasis added).

                                                   8
to serve the remainder of his original sentence without credit for any of the time he
was on parole, Marshal was required to serve 373 days remaining on his original
sentence. By adding 373 days to December 3, 2014, the Board properly recalculated
Marshal’s maximum sentence release date to December 11, 2015. See C.R. at 65.
Thus, the Board properly extended Marshal’s maximum sentence release date from
September 17, 2012 to December 11, 2015, and did not violate Marshal’s due process
rights.
            For all of the above reasons, the Board’s order is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge




                                          9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Korey Marshal,                           :
                         Petitioner      :
                                         :
                   v.                    :
                                         :
Pennsylvania Board of Probation          :
and Parole,                              :   No. 894 C.D. 2015
                        Respondent       :


                                      ORDER

            AND NOW, this 14th day of June, 2016, the Pennsylvania Board of
Probation and Parole’s April 24, 2015 order is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge